Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Kings County (Lombardo, J.), imposed July 16, 1985.
Ordered that the resentence is affirmed. No opinion.
Motion by the defendant for reargument of an appeal from a sentence of the Supreme Court, Kings County (Lombardo, J.), imposed April 1, 1982, as amended April 19, 1982, which was determined by an order of this court, dated June 10, 1985 (see, People v Robinson, 111 AD2d 835).
Justice Spatt has been substituted for former Justice Lazer (see, 22 NYCRR 670.2 [c]).
Ordered that the motion is granted, and upon reargument, the determination is adhered to. Mollen, P. J., Brown, Eiber and Spatt, JJ., concur.